United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JOHN D. DINGELL MEDICAL CENTER,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-492
Issued: November 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 10, 2007 appellant filed a timely appeal from the November 20, 2007
nonmerit decision of the Office of Workers’ Compensation Programs, which denied her request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this denial.
ISSUE
The issue is whether the Office properly denied appellant’s November 9, 2007 request for
reconsideration.
FACTUAL HISTORY
On the prior appeal,1 the Board found that the Office properly denied appellant’s
March 1, 2006 request for reconsideration of the most recent merit decision on March 4, 2005.
1

Docket No. 06-1544 (issued November 16, 2006).

The facts of this case as set forth in the Board’s prior decision are hereby incorporated by
reference.2
On November 9, 2007 appellant again requested reconsideration. She argued that her
disability was not self-generated. Appellant submitted a decision of the Equal Employment
Opportunity (EEO) Commission upholding a final decision of the Merit Systems Protection
Board (MSPB) which found no discrimination. She also submitted a Notice of Determination
from Michigan’s Bureau of Workers’ & Unemployment Compensation.
In a decision dated November 20, 2007, the Office denied appellant’s November 9, 2007
request for reconsideration. It found that the Notice of Determination was an exact duplicate of
evidence previously submitted and considered. The Office further found that the EEO decision
was immaterial because it provided no evidence to support that she was harassed by coworkers
or management.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision. The employee shall exercise this right through a request to the
district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”3
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.4 The one-year period begins on the date of the original
decision. However, a right to reconsideration within one year accompanies any subsequent merit
decision on the issues. This includes any hearing or review of the written record decision, any
denial of modification following reconsideration, any merit decision by the Board and any merit
decision following action by the Board, but does not include prerecoupment hearing decisions.5
The Office will consider an untimely application for reconsideration only if the
application demonstrates clear evidence of error on the part of the Office in its most recent merit
decision. The application must establish, on its face, that such decision was erroneous.6

2

On February 10, 2004 appellant, then a 42-year-old nursing assistant, filed a claim alleging stress as a result of
her federal employment. The Office denied her claim on the grounds that she failed to establish any compensable
factor of employment.
3

20 C.F.R. § 10.605 (1999).

4

Id. at § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004)
(emphasis deleted).
6

20 C.F.R. § 10.607 (1999).

2

ANALYSIS
The most recent decision on the merits of appellant’s case is the March 4, 2005 decision
of the Office hearing representative, which affirmed the denial of her claim. The appeal rights
attached to that decision explained that appellant had one year, or until March 4, 2006 to request
reconsideration. Appellant’s November 9, 2007 request is a year and eight months too late. The
Board therefore finds her request untimely.7
The Board also finds that appellant’s untimely request for reconsideration does not show
clear evidence of error on its face that the Office’s March 4, 2005 merit decision was erroneous.
The Office denied appellant’s claim because she did not meet her burden of proof to establish a
compensable factor of employment. She did not prove that she was harassed, threatened or
treated disparagingly at work. The EEO decision upheld a finding by the MSPB of no
discrimination, so it does not establish error by the Office in the denial of her claim. The Notice
of Determination from Michigan’s Bureau of Workers’ & Unemployment Compensation made
no finding of harassment, threat or disparaging treatment. The evidence submitted shows that
the Office’s March 4, 2005 denial of compensation was erroneous. Because appellant’s untimely
request for reconsideration does not meet the standard for obtaining a merit review of her case,
the Board will affirm the Office’s November 20, 2007 decision denying that request.
CONCLUSION
The Board finds that the Office properly denied appellant’s November 9, 2007 request for
reconsideration.

7

The Board’s November 16, 2006 decision was not a decision on the merits of appellant’s case. The only issue
before the Board was whether the Office properly denied a request for reconsideration. Appellant did not have one
year from that date of the Board’s nonmerit decision to request reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the November 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

